DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 27-50 in the reply filed on 10/20/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 46-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2004238233 A (JP’233). JP’233 teaches a device including a closed chamber (3) including a slag solidification device (the atomizer/granulator within chamber 3) which can produce slag particles of less than 1mm in diameter (see paragraph [0038] of the English language translation for example) with a bottom porous wall (the chamber has an outlet 3c and is thereby porous) and at least 3 gas injectors (5) thereby showing all aspects of instant claims 46, 48 and 49.
With respect to claim 47, JP’233 includes a gas collector and recirculator (6, 12, 10).
With respect to claim 50, the gas may come from an ironmaking, steelmaking or coking plant (the gas is a CO2 containing gas from a factory, see paragraph [0036] for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27-31, 33-42, 44 and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 2013 0046816 A (KR’816). KR’816 teaches a method of producing a solidified steelmaking slag including solidifying molten slag containing at least 2% free lime (commonly occurring in steelmaking slags, see the instant specification paragraph [0004] for example), where the solidified slag has a diameter of 1mm or below by contacting the slag with a first carbonation gas during solidification and a second carbonation gas during cooling, which may be of the same composition ads the first carbonation gas. But fails to specifically teach cooling the slag to below 300 degrees C during cooling, KR’816 only states that the slag should be sufficiently cooled to be discharged from the chamber (110). However, in order to allow for convenient handling and storing of the solidified slag, it would have been a modification obvious to one of ordinary skill in the art to cool the solidified slag to temperatures below 300 degrees C in order to allow for more convenient handling.
With respect to claims 39, 41 and 42, KR’816 includes a blower (120) introducing air which keeps the slag particles in motion (the particles flow continuously downward toward outlet 115).
With respect to claim 45, KR’816 desires to transform substantially all of the free lime into calcium carbonates (see paragraphs [0049] and [0050] for example).
With respect to claims 28-31, 33-38 and 40, KR’816 allows for and includes in its broad disclosure the recited gas compositions and temperatures of these claims, and it has been held that where the prior art includes or overlaps a claimed range within its broader disclosed range, a prima facie case of obviousness exists. See MPEP 2144.05.

Allowable Subject Matter
Claims 32 and 43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. None of the cited or applied prior art show or fairly suggest the instantly recited gas compositions.

Conclusion







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk